PER CURIAM.
Petitioner has filed a petition for writ of mandamus directed against the Honorable Perry 0. Hooper, Judge of the Circuit Court of Montgomery County, challenging his ruling sustaining a demurrer to an indictment against Dorothy Sims Adams.
The Alabama Supreme Court stated in the case of Ex parte Harold Pugh, Ala. [Ms. February 18, 1981]:
“Mandamus will not lie to compel the trial court’s exercise of discretion in a particular manner, nor to review the lower court’s proceedings for error, nor as a substitute for appeal. State v. Cannon, 369 So.2d 32 (Ala.1978).”
PETITION DENIED.
All the Judges concur.